In an action, inter alia, to recover damages for civil rights violations pursuant to 42 USC § 1983, the defendants John Fredericks, Earl Lorence, and Daniel Weisberg appeal, as limited by their brief, from so much of an order of the Supreme Court, Rockland County (Bergerman, J.), dated January 15, 2002, as denied that branch of their motion which was for summary judgment dismissing the federal civil rights cause of action insofar as asserted by the plaintiff Jason Scott against them.
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, that branch of the motion which was for summary judgment dismissing the plaintiff Jason Scott’s federal civil rights cause of action insofar as asserted by the plaintiff Jason Scott against the appellants is granted, and the complaint is dismissed insofar as asserted against them.
In response to the appellants’ showing of their prima facie entitlement to judgment as a matter of law dismissing the federal civil rights cause of action insofar as asserted by the plaintiff Jason Scott against them, the plaintiffs failed to show the existence of a triable issue of fact. Accordingly, that branch of the motion should have been granted (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Florio, J.P., S. Miller, Goldstein and Adams, JJ., concur.